department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date contact person identification_number telephone number employer_identification_number decedent this is in response to your ruling_request dated date requesting an extension for an additional five years as provided in sec_4943 of the internal_revenue_code i r c within which to dispose_of certain excess_business_holdings facts you are a revocable charitable_trust that has been recognized as exempt from federal_income_tax under sec_501 and classified as a private_foundation under sec_509 you received a distribution of stock from decedent's_estate on date1 the stock consisted of percent of the outstanding shares of eleven corporations the companies organized and operating in several states the stock the remaining stock in the companies was bequeathed to your sole trustee who is also the executrix in her personal capacity all of the stock has equal voting rights as a result of the distribution of stock you represent that your ownership_interest in companies constitutes excess_business_holdings under sec_4943 your initial five-year period for disposing of excess_business_holdings ends on date2 you describe the companies as an unusual mix of various health care and health care staffing businesses operating in several states you determined that the sale of all of the companies to a single purchaser would maximize the selling_price and had independent valuations of the companies conducted the companies expended substantial effort to respond to the appraiser's due diligence requests for documents and information the first appraiser delivered its report months after date1 the appraisal period during the appraisal period you concluded that revenue and salability would be substantially increased by changing the companies operational and marketing strategies these changes nearly tripled aggregate net_income in the second year after date1 but revenue began to decline in the third year net_income doubled the first year tripled second year and in the third year fell by one-third fourth year gross revenues fell to almost the first year amount fourth year aggregate net_income of the companies was a large loss you attribute much of the third and fourth year declines to the national economic downturn you deferred interviewing investment banking firms until two years after date1 which was about seven months after the end of the appraisal period to allow time for the new strategies to impact the bottom line and time for completion of the financial reports for the year which was necessary to market the companies you have agreed to sell companies to employees stock for one of the companies will be transferred to one employee_stock_ownership_plan and the stock for the remaining companies - transferred to a second employee_stock_ownership_plan together these transfers are the esop sales the esop sales are subject_to the various states’ approval and obtaining required purchaser licenses two of the states in which a company is located had imposed an month moratorium on license approvals while its legislature reorganized its licensing procedures one of the moratoriums was lifted and a new licensing scheme became effective one month prior to the expiration of the initial five-year period however the delays due to the moratoriums and resulting new licensing scheme further depresses the market for the companies you have represented that the employees of the purchasing esops other than your trustee who owns percent of the stock are not disqualified persons with respect to you within meaning of sec_4946 you submitted this disposition plan to the appropriate state attorney_general prior to submission of this ruling_request the attorney_general has acknowledged receipt of the plan if and when a response is received from the attorney_general you state that you will submit a copy to the internal_revenue_service the service in accordance with sec_4943 before the end of the initial five-year period for disposing of excess_business_holdings under sec_4943 you submitted a request to the service for an extension of five years to date3 to complete the required disposition ruling requested that pursuant to sec_4943 you are granted a five-year extension of the five-year period that would end on date2 in which it must dispose_of the stock that was originally acquired_by_bequest on date1 and constitutes excess_business_holdings under sec_4943 law sec_4943 imposes an excise_tax on the excess_business_holdings of any private_foundation in a business_enterprise sec_4943 provides that the term excess_business_holdings means with respect to the holdings of any private_foundation in any business_enterprise the amount of stock or other interest in the enterprise which the foundation would have to dispose_of to a person other than a disqualified_person in order for the remaining holdings of the foundation in such enterprise to be permitted holdings sec_4943 provides in pertinent part that if there is a change in the holdings in a business_enterprise which causes the private_foundation to have- ' a excess_business_holdings in such enterprise the interest of the foundation in such enterprise immediately after such change shall while held by the foundation be treated as held by a disqualified_person rather than by the foundation during the 5-year period beginning on the date of such change in holdings or b an increase in excess_business_holdings in such enterprise determined without regard to subparagraph a subparagraph a shall apply except that the excess holdings immediately preceding the increase therein shall not be treated solely because of such increase as held by a disqualified_person rather than by the foundation sec_4943 provides that the service may extend the sec_4943 period to dispose_of excess_business_holdings for an additional five years where there is a large gift or bequest of diverse business holdings or holdings with complex corporate structures if a the foundation establishes that i diligent efforts to dispose_of such holdings have been made within the sec_4943 period and ii disposition within the sec_4943 period has not been possible except at a price substantially below fair_market_value by reason of such size and complexity or diversity of such holdings b before the close of the sec_4943 period i the private_foundation submits to the secretary a plan for disposing of all of the excess_business_holdings involved in the extension and ii the private_foundation submits the plan described in clause i to the attorney_general or appropriate state official and submits to the secretary any response received by the private_foundation from the attorney_general or appropriate state official to such plan during the sec_4943 period and c the secretary determines that such plan reasonably can be expected to be carried out before the close of the extension period sec_53_4943-6 provides that in the case of an acquisition of holdings in a business_enterprise by a private_foundation pursuant to the terms of a will or trust the sec_4943 period in this section shall not commence until the date on which the distribution of such holdings from the estate_or_trust to the foundation occurs see sec_53_4943-5 for rules relating to the determination of the date of distribution pursuant to the terms of a will or trust analysis the case here a private_foundation acquires holdings in a business_enterprise other than by you have stipulated that you are subject_to sec_4943 which generally imposes a ten percent excise_tax on the value of excess_business_holdings of any private_foundation in a business_enterprise during any taxable_year which ends during the taxable_period generally under sec_4943 a private_foundation is permitted to hold percent of the voting_stock in a business_enterprise with any excess constituting excess_business_holdings however if as is purchase eg by bequest from a will which causes the foundation to have excess_business_holdings then the interest of the foundation in such business_enterprise shall be treated as held by a disqualified_person rather than the foundation for a five-year period beginning on the date such holdings were acquired by the foundation under sec_4943 under sec_4943 however the service may extend the initial five-year period for disposing of excess_business_holdings for an additional five years the extension period if the private_foundation establishes that i it made diligent efforts to dispose_of its holdings within the initial five-year period but were unable to do so because of the size and complexity of such holdings ii it submitted a plan for disposing of all excess_business_holdings in the five-year extension period and submitted such plan to the state attorney_general and iii the service determines that such plan can reasonably be expected to be carried out before the close of the extension period stock in the companies was distributed to you on date‘ starting the initial five-year period under sec_4943 during the first two years trustee engaged in a variety of activities for the marketing and sale of the companies eventually pursuing a strategy of esop sales the licensing moratoriums prevented the disposition of the stock during the last two years of the initial five-year period you and the esops have taken steps to advance the esop sales accordingly we conclude that you have made diligent efforts to dispose_of the stock within the initial five-year period as required by sec_4943 sec_4943 also requires that disposition within initial five-year period has not been possible except at a price substantially below fair_market_value by reason of such size and complexity or diversity of such holdings in the aggregate the companies operate in five states providing differing mixes of health care services each company targeted to narrow geographical markets serving a variety of entities and individuals with a variety of health care payors they are subject_to numerous county state and federal regulatory authorities two of which imposed moratoriums on licensing while all of the companies have in common the provision of health care services they operate in different geographical markets different counties within different states and in a highly regulated_industry subject_to many regulatory authorities with overlapping jurisdictions the moratoriums on licensing created such regulatory risk that no rational buyer would consummate a sale without a steep discount from otherwise fair_market_value importantly the moratoriums were temporary distortions of the market for sale of the companies accordingly we conclude that that disposition within initial five-year period has not been possible except at a price substantially below fair_market_value because in the aggregate the companies constitute jurisdictionally diverse business holdings sec_4943 requires that before the close of the initial five-year period i the private_foundation submits to the secretary a plan for disposing of all of the excess_business_holdings involved in the extension period and ii the private_foundation submits such plan to the attorney_general or other appropriate state official having administrative or supervisory authority or responsibility with respect to the foundation's disposition of the excess_business_holdings involved and submits to the secretary any response received by the private_foundation from the attorney_general or other appropriate state official to such plan during the initial five- year period includes the draft transaction documents for the esop sales and your representation that your you filed this request for private_letter_ruling prior to date2 the ruling_request plan has been submitted to the state attorney_general you represented that attorney_general has not notified you of any opposition to your plan accordingly you have satisfied the requirements of sec_4943 the final requirement under sec_4943 requires that your plan for disposition can reasonably be expected to be carried out before the close of the additional five-year extension period you state that buyer’s due diligence and transaction documents are substantially complete the sole extraordinary obstacle to closing is two states’ approval of the buyers’ application_for licenses you have represented that the buyers are using their best efforts to obtain the necessary state licenses accordingly the esop sales can be reasonably expected to be carried out before the close of the extension period thus based on the information submitted we have determined that your plan to dispose_of all of your holdings in companies within an additional five-year period can reasonably be expected to be carried out therefore we conclude that you meet the requirements under sec_4943 for an extension of five years to dispose_of companies ruling - based on the foregoing we rule as follows that pursuant to sec_4943 you are granted a five-year extension to date3 of the initial five- year period that would end on date2 in which to dispose_of the stock that was originally acquired_by_bequest on date1 and constitutes excess_business_holdings under sec_4943 this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolved questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely theodore r lieber manager exempt_organizations technical group enclosure notice
